927 F.2d 603
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BOYD COUNTY BOARD OF EDUCATION, Plaintiff-Appellant,v.UNITED STATES FIDELITY & GUARANTY CO., Defendant-Appellee.
No. 90-5684.
United States Court of Appeals, Sixth Circuit.
Feb. 26, 1991.

On Appeal from the United States District Court for the Eastern District of Kentucky, No. 87-00072;  Forester, J.
E.D.Ky.
AFFIRMED.
Before KEITH and KRUPANSKY, Circuit Judges, and ENGEL, Senior Circuit Judge.
PER CURIAM:


1
The Boyd County Board of Education appeals from the district court's April 26, 1990, Memorandum Opinion and Order granting United States Fidelity & Guaranty Company's motion to dismiss.


2
Having carefully considered the record and the arguments presented in the briefs and orally, we find no error warranting reversal.  Therefore, we AFFIRM the order of the Honorable Karl S. Forester, United States District Judge for Eastern District of Kentucky, for the reasons set forth in his Memorandum Opinion and Order.